IN THE SUPREME COURT OF THE STATE OF NEVADA

CHAD WINDHAM MITCHELL, No. 84693
Petitioner,

Vs.

THE FIRST JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA, FI L. = D
IN AND FOR THE COUNTY OF
CARSON CITY, JUN 30 2022
Respondent.

 

 

culRBPRTS At
Berea
ORDER DENYING PETITION

This original pro se petition for a writ of mandamus seeks a writ
directing the district court to file his “petition for a court order’.

A writ of mandamus is available to compel the performance of
an act that the law requires as a duty resulting from an office, trust, or
station or to control an arbitrary or capricious exercise of discretion. See
NRS 34.160; Intl Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev.
193, 197, 179 P.3d 556, 558 (2008). Whether a petition for extraordinary
writ relief will be entertained rests within this court’s sound discretion.
D.H. Horton, Inc. v. Eighth Judicial Dist. Court, 123 Nev. 468, 474-75, 168
P.3d 731, 736-37 (2007). Petitioner bears the burden of demonstrating that
extraordinary relief is warranted. Pan v. Eighth Judicial Dist. Court, 120
Nev. 222, 228, 88 P.3d 840, 844 (2004). Further, it is petitioner’s
responsibility to provide this court with all documents essential to
understand the matters set forth in the petition. NRAP 21(a)(4).

Problematically, petitioner has not provided this court with
exhibits or other documentation that would support his claims for relief.

Supreme Count See NRAP 21(a)(4) (providing the petitioner shall submit an appendix
NevaDA

(07 [947A Ei 2g- ——

 

 
Supreme Count
OF
Nevaba

(0) 19974 SRE

 

containing all documents “essential to understand the matters set forth in
the petition”). Accordingly, we
ORDER the petition DENIED.!

o

q

 

 

Parraguirre
} Au. Lak, od.
Hardesty
Aba aL , Ji
Stiglich  ~

ec: Chad Windham Mitchell
Carson City District Attorney
Carson City Clerk

 

‘Accordingly, we take no action on appellant’s pro per letters filed on
May 17, 2022, May 25, 2022, and June 7, 2022.